15‐3023‐cv 
Goel et al. v. Bunge, Ltd. et al.   




                                       In the
               United States Court of Appeals
                               For the Second Circuit
                                       ________ 
                         AUGUST TERM 2015 
                            No. 15‐3023‐cv 
                                      
           VIKAS GOEL AND RAINFOREST TRADING LTD., 
                         Plaintiffs‐Appellants, 
                                      
                                    v. 
                                      
  BUNGE, LTD., BUNGE S.A., GRAINS AND INDUSTRIAL PRODUCTS PTE 
                     LTD., STATE BANK OF INDIA, 
                        Defendants‐Appellees, 
                                      
   AMERICAN DIGITAL UNIVERSITY, INC., INTERNATIONAL MARITIME 
    UNIVERSITY, LLC, TELEDATA MARINE SYSTEMS LLC, TELEDATA 
     SYSTEMS AND SERVICES, LLC, AND ANUSH RAMACHANDRAN, 
                             Defendants.* 
                               ________ 
                                      
           Appeal from the United States District Court 
               for the Southern District of New York 
                               ________ 
                      
 


       * The Clerk of Court is directed to amend the official caption to conform 

with the caption above. 
                                                            




                        ARGUED: APRIL 6, 2016 
                       DECIDED: APRIL 28, 2016 
                               ________ 
                                     
Before: KEARSE, CABRANES, AND CHIN, Circuit Judges. 
                               ________
                                     
      Plaintiffs‐appellants  Vikas  Goel  and  Rainforest  Trading  Ltd. 
appeal August 7, 2015 and August 27, 2015 judgments of the United 
States  District  Court  for  the  Southern  District  of  New  York 
(Katherine  B.  Forrest,  Judge)  dismissing  as  untimely  their  claims 
under  the  Racketeer  Influenced  and  Corrupt  Organizations  Act,  18 
U.S.C.  §  1961  et  seq.,  and  declining  to  exercise  supplemental 
jurisdiction over their state‐law claims.  Concluding that the District 
Court  properly  rejected  plaintiffs’  argument  that  their  claims  are 
timely under New York’s so‐called “savings statute,” N.Y. C.P.L.R. § 
205(a), but that the Court erred by considering materials outside the 
pleadings at the motion‐to‐dismiss stage, we VACATE the judgment 
and REMAND for further proceedings. 
                                ________ 
                                      
                    ROBERT  SENTNER,  Sentner Safran LLP, New York, 
                    NY  (Victoria  Safran,  Sentner  Safran  LLP,  New 
                    York,  NY,  and  Nicole  F.  Mastropieri,  Nixon 
                    Peabody  LLP,  New  York,  NY,  on  the  brief),  for 
                    Plaintiffs‐Appellants. 
                     
                    WENDY  H.  SCHWARTZ,  Binder  &  Schwartz  LLP, 
                    New  York,  NY  (John  C.  Scalzo  and  Jennifer  L. 
                    Achilles,  Reed  Smith  LLP,  New  York,  NY,  on  the 




                                    2 
                                                             




                  brief),  for  Defendants‐Appellees  Bunge,  Ltd.,  Bunge 
                  S.A., and Grains and Industrial Products PTE Ltd. 
                   
                  BRIAN  ROSNER  (Natalie A. Napierala, on the brief), 
                  Carlton  Fields  Jordan  Burt,  P.A.,  New  York,  NY, 
                  for Defendant‐Appellee State Bank of India. 
                                 ________ 
                                      
JOSÉ A. CABRANES, Circuit Judge: 

      Plaintiffs‐appellants  Vikas  Goel  and  Rainforest  Trading  Ltd. 
(jointly,  “plaintiffs”)  appeal  August  7,  2015  and  August  27,  2015 
judgments  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Katherine  B.  Forrest,  Judge)  dismissing  as 
untimely  their  claims  under  the  Racketeer  Influenced  and  Corrupt 
Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”), and declining to 
exercise  supplemental  jurisdiction  over  their  state‐law  claims.  
Among  other  arguments,  plaintiffs  contend  that  their  claims  are 
timely under New York’s so‐called “savings statute,” N.Y. C.P.L.R. § 
205(a),  and  that  the  District  Court  erred  by  relying  on  materials 
outside  the  pleadings  in  deciding  motions  to  dismiss  brought  by 
defendants‐appellees Bunge, Ltd., Bunge S.A., Grains and Industrial 
Products  PTE  Ltd.,  and  the  State  Bank  of  India  (“SBI”)  (jointly, 
“defendants”).   
      We  reject  the  argument  that  New  York’s  savings  statute 
governs  the  timeliness  of  plaintiffs’  federal  claims,  but  we  are 
persuaded  by  plaintiffs’  second  contention.    Presented  with 
documents extrinsic to the complaint at the motion‐to‐dismiss stage, 
the  District  Court  should  have  either  excluded  the  documents  or, 




                                     3 
                                                               




pursuant  to  Federal  Rule  of  Civil  Procedure  12(d),  treated  the 
motions  to  dismiss  as  motions  for  summary  judgment.    Because  it 
did  neither,  we  must  VACATE  the  judgment  and  REMAND  for 
further proceedings. 
        
                             BACKGROUND 

       This  case  arises  out  of  an  alleged  fraud.    According  to  the 
complaint,  Goel  founded  and  managed  a  computer‐equipment 
distribution company called eSys Informatics, Ltd. (“eSys”).  In 2006, 
he  contracted  to  sell  fifty‐one  percent  of  eSys’s  shares  to  Teledata 
Informatics Pte. Ltd. (“Teledata”), an Indian company purporting to 
be in the software business, at the price of $105 million.  Goel alleges 
that Teledata was a sham operation; that it carried on no legitimate 
business; and that it was only through the connivance of defendants, 
who  participated  with  Teledata  in  a  complex  scheme  that  involved 
illegal  loans  used  to  generate  profits  from  interest‐rate  arbitrage, 
that Teledata was made to appear an attractive investment partner.  
All collapsed in the end, destroying the value of eSys and damaging 
plaintiffs to the tune of hundreds of millions of dollars.   

       Following  a  2009  fraud  action  brought  by  plaintiffs  against 
Teledata and its affiliates in Singapore, a 2010 action brought by SBI, 
also in Singapore, to foreclose on eSys shares pledged as security on 
a  loan,  and  a  2010  state‐law  action  brought  by  plaintiffs  against 
Bunge,  Ltd.,  Bunge  S.A.,  and  defendant  Anush  Ramachandran  in 




                                      4 
                                                                     




New  York  state  court,1  plaintiffs  initiated  this  lawsuit.    It  was  filed 
on January 2, 2014, in the Supreme Court of the State of New York, 
Westchester County. 

        Defendants  removed,  then  moved  to  dismiss  under  Federal 
Rule  of  Civil  Procedure  12(b)(6),  arguing,  inter  alia,  that  plaintiffs’ 
RICO claims were untimely under the applicable four‐year statute of 
limitations.  See Koch v. Christie’s Int’l PLC, 699 F.3d 141, 148 (2d Cir. 
2012).    The  District Court agreed.    It  concluded  that Goel  had  been 
put  on  inquiry  notice  of  his  RICO  claims  no  later  than  2007,  more 
than  four  years  before  he  filed  this  action,  and  had  failed  to 
investigate with reasonable diligence the possibility that he had been 
injured.  Goel v. Am. Dig. Univ., Inc., Nos. 14 Civ. 2053 (KBF), 14 Civ. 
1895  (KBF),  2015  WL  5037002,  at  *11‐13  (S.D.N.Y.  Aug.  26,  2015).  
Accordingly,  the  Court  dismissed  the  RICO  claims  and,  with  no 
federal  claim  remaining  in  the  case,  declined  to  exercise 
supplemental jurisdiction over plaintiffs’ state‐law claims.  Id. at *13. 

        On  appeal,  plaintiffs  advance  a  number  of  arguments  in 
support  of  their  central  contention:  that  the  District  Court  erred  in 
dismissing their RICO claims as untimely.  We agree with plaintiffs 
that  the  District  Court  improperly  relied  on  materials  outside  the 
complaint at the motion‐to‐dismiss stage.  Accordingly, we conclude 
that the judgment must be vacated and the cause remanded. 

        1  Most  of  plaintiffs’  claims  in  the  New  York  case  were  dismissed  for 

failure to state a claim, see Goel v. Ramachandran, 111 A.D.3d 783 (N.Y. App. Div. 
2d Dep’t 2013); the sole remaining count, a fraud claim, was dismissed without 
prejudice pursuant to a stipulation of discontinuance. 




                                           5 
                                                                     




                                    DISCUSSION 

        Though  our  conclusion  that  the  District  Court  erred  in 
roaming  outside  the  pleadings  obviates  the  need  to  consider 
plaintiffs’  other  arguments,  we  pause  to  address  their  contention 
that  this  action  is  timely  under  New  York’s  savings  statute,  N.Y. 
C.P.L.R.  §  205(a).2    This  statute  “effectively  tolls  the  running  of  a 
statutory period to permit refiling within six months when an action 
has  been  timely  commenced  but  dismissed  on  grounds  other  than 
voluntary  discontinuance,  lack  of  personal  jurisdiction,  neglect  to 
prosecute, or the entry of a final judgment on the merits.”  Goldstein 
v. N.Y. State Urban Dev. Corp., 921 N.E.2d 164, 168 (N.Y. 2009). 

        On  this  point,  we  agree  with  the  District  Court:  New  York’s 
savings  statute  is  no  help  to  plaintiffs.    RICO  is  a  federal  law 
governed  by  a  federal  statute  of  limitations,  and  that  statute  of 
limitations  is  subject  to  federal,  not  state,  tolling  rules.    See 
Riverwoods Chappaqua Corp. v. Marine Midland Bank, N.A., 30 F.3d 339, 
347  (2d  Cir.  1994)  (“[I]t  seems  obvious  to  us  that  .  .  .  concerns  for 
uniformity . . . dictate that federal rather than state tolling doctrines 
should govern in civil RICO actions.”); see also Burnett v. N.Y. Cent. 
R.R. Co., 380 U.S. 424, 433 (1965) (“[T]he period of time within which 
an action may be commenced is a material element in a uniformity 

        2  We  think  it  appropriate  to  reach  this  issue  because  resolving  it  in 

plaintiffs’ favor would put to rest the question of timeliness, rather than delaying 
its  consideration  until  a  later  stage  in  the  litigation—the  result  of  today’s 
disposition. 




                                           6 
                                                                 




of operation which Congress would not wish to be destroyed by the 
varying  provisions  of  the  State  statutes  of  limitation.    The 
incorporation  of  variant  state  saving  statutes  would  defeat  the  aim 
of  a  federal  limitation  provision  designed  to  produce  national 
uniformity.”  (alterations,  citation,  and  internal  quotation  marks 
omitted)).  This principle applies irrespective of the forum in which 
a  RICO  claim  is  first  asserted,  rendering  inconsequential—at  least 
for  this  purpose—plaintiffs’  decision  to  file  in  state  rather  than 
federal  court.    See  Sawyer  v.  Atlas  Heating  &  Sheet  Metal  Works,  Inc., 
642 F.3d 560, 562‐63 (7th Cir. 2011) (applicable statute of limitations 
is  determined  by  “[t]he  source  of  law,  and  not  the  identity  of  the 
forum”).  Accordingly, the District Court did not err in holding that 
New  York’s  tolling  provision  does  not  operate  to  save  plaintiffs’ 
claims. 

       We  reach  a  different  conclusion  with  respect  to  the  District 
Court’s reliance on documents outside the complaint on defendants’ 
motions  to  dismiss.    A  motion  brought  under  Rule  12(b)(6) 
challenges only the “legal feasibility” of a complaint.  Global Network 
Commc’ns,  Inc.  v.  City  of  New  York,  458  F.3d  150,  155  (2d  Cir.  2006).  
The  test  of  a  claim’s  “substantive  merits”  is  “reserved  for  the 
summary  judgment  procedure,  governed  by  [Federal  Rule  of  Civil 
Procedure]  56,  where  both  parties  may  conduct  appropriate 
discovery  and  submit  the  additional  supporting  material 
contemplated by that rule.”  Id. (internal quotation marks omitted).  
Because  a  Rule  12(b)(6)  motion  challenges  the  complaint  as 
presented by the plaintiff, taking no account of its basis in evidence, 




                                        7 
                                                                   




a  court  adjudicating  such  a  motion  may  review  only  a  narrow 
universe  of  materials.    Generally,  we  do  not  look  beyond  “facts 
stated on the face of the complaint, . . . documents appended to the 
complaint  or  incorporated  in  the  complaint  by  reference,  and  .  .  . 
matters of which judicial notice may be taken.”  Concord Assocs., L.P. 
v.  Entm’t  Props.  Tr.,  ‐‐‐  F.3d  ‐‐‐,  2016  WL  1075947,  at  *2  n.2  (2d  Cir. 
Mar. 18, 2016) (internal quotation marks omitted). 

        We have recognized, however, that in some cases, a document 
not  expressly  incorporated  by  reference  in  the  complaint  is 
nevertheless  “integral”  to  the  complaint  and,  accordingly,  a  fair 
object  of  consideration  on  a  motion  to  dismiss.    A  document  is 
integral  to  the  complaint  “where  the  complaint  relies  heavily  upon 
its terms and effect.”  Chambers v. Time Warner, Inc., 282 F.3d 147, 153 
(2d  Cir.  2002)  (internal  quotation  marks  omitted).    Merely 
mentioning  a  document  in  the  complaint  will  not  satisfy  this 
standard;  indeed,  even  offering  “limited  quotation[s]”  from  the 
document is not enough.  Global Network Commc’ns, 458 F.3d at 156; 
see  also  Goldman  v.  Belden,  754  F.2d  1059,  1066  (2d  Cir.  1985).    “In 
most instances where this exception is recognized, the incorporated 
material is a contract or other legal document containing obligations 
upon  which  the  plaintiff’s  complaint  stands  or  falls,  but  which  for 
some  reason—usually  because  the  document,  read  in  its  entirety, 
would  undermine  the  legitimacy  of  the  plaintiff’s  claim—was  not 
attached  to  the  complaint.”    Global  Network  Commc’ns,  458  F.3d  at 
157. 




                                         8 
                                                                      




        In  deciding  defendants’  motions  to  dismiss  in  this  case,  the 
District  Court  relied  on  two  sources  extrinsic  to  the  complaint: 
Goel’s deposition testimony from the 2010 New York action and an 
affidavit  Goel  submitted  in  connection  with  the  2010  Singapore 
foreclosure proceeding.  See Goel, 2015 WL 5037002, at *6‐7, *9.  In the 
District Court’s view, each tended to show that Goel was on notice 
of defendants’ fraudulent scheme no later than 2007.  See id. at *11‐
12.    The  Court  observed  that  documents  outside  the  complaint  are 
generally  off‐limits  on  a  motion  to  dismiss,  but  it  considered  these 
sources  nonetheless,  on  the  theory  that  each  was  integral  to  the 
complaint.3  Id. at *8‐9. 

        We  cannot  agree.    It  is  true,  as  defendants  emphasize,  that 
plaintiffs “expressly allege[d] that [a] substantial portion of the facts 
described [in the complaint] was learned in the [New York action],” 
Bunge  Defs.’  Br.  at  32  (internal  quotation  marks  omitted)  (second 
alteration  in  original);  true  also,  as  the  District  Court  stressed,  that 
plaintiffs  “filled  the  Complaint  with  allegations  relying  on  and 
referencing  the  court  filings  and  ‘sworn  testimony’  from  [the  New 
York  action]  in  order  to  detail  .  .  .  how  the  scheme  worked,”  Goel, 
2015  WL  5037002,  at  *9.    But  neither  observation  supports  the 
District  Court’s  consideration  of  Goel’s  deposition  testimony  and 
affidavit.   

        3  The  District  Court  expressly  declined  to  judicially  notice  the  relevant 

facts recited in the documents, Goel, 2015 WL 5037002, at *9 n.6, and therefore did 
not  provide  plaintiffs  the  opportunity  to  be  heard  required  by  Federal  Rule  of 
Evidence  201(e);  thus,  we  do  not  consider  defendants’  argument  that  Goel’s 
deposition testimony and affidavit were proper objects of judicial notice. 




                                            9 
                                                                  




       As  for  the  first,  we  fail  to  apprehend  its  significance.    That 
Goel  learned  about  the  particulars  of  defendants’  alleged  fraud 
during  the  New  York  lawsuit  simply  hasn’t  a  thing  to  do  with 
whether  his  complaint  relies  heavily  on  the  effect  of  deposition 
testimony he gave in connection with that case.   

       As  for  the  second,  though  plaintiffs’  complaint  indeed  refers 
to “sworn testimony” from the New York action, it does not refer to 
Goel’s  sworn  testimony.    See,  e.g.,  J.A.  32  ¶  73  (referring  to  “the 
testimony  of  Bunge  Ltd.  officers”);  J.A.  36  ¶  93  (referring  to  “the 
testimony  of  Bunge  representatives”);  J.A.  36  ¶  96  (referring  to 
“sworn  Bunge  Ltd.  testimony”);  J.A.  37  ¶  97  (referring  to 
“[d]ocuments  produced  by  Bunge”).    Much  less  does  it  so  heavily 
rely on the terms and effect of Goel’s testimony that the deposition 
transcript  may  fairly  be  deemed  integral  to  the  complaint.4    A 
complaint that alleges facts related to or gathered during a separate 
litigation  does  not  open  the  door  to  consideration,  on  a  motion  to 
dismiss,  of  any  and  all  documents  filed  in  connection  with  that 
litigation.  See Global Network Commc’ns, 458 F.3d at 156 (complaint’s 
reference  to  plaintiff’s  guilty  pleas  in  separate  proceedings  did  not 
permit  consideration  of  “the  content  of  his  testimony  proffered  in 
exchange  for  the  pleas,  as  the  nexus  between  the  two  [was]  too 
attenuated  to  render  that  testimony  integral  to  the  complaint”).    A 
contrary rule would permit the improper transformation of the Rule 


      4  The  connection  between  the  complaint  and  Goel’s  affidavit  from  the 

Singapore foreclosure action appears to be even more attenuated; the complaint 
mentions the Singapore proceeding only in passing.  See J.A. 25 ¶ 38. 




                                        10 
                                                                     




12(b)(6)  inquiry  into  a  summary‐judgment  proceeding—one 
featuring  a  bespoke  factual  record,  tailor‐made  to  suit  the  needs  of 
defendants. 

        Of  course,  the  Federal  Rules  of  Civil  Procedure  contemplate 
that  when  a  district  court  is  presented  with  materials  outside  the 
pleadings  at  the  motion‐to‐dismiss  stage,  circumstances  sometimes 
favor their consideration.  If the court wishes to take account of such 
materials,  however,  the  Rules  oblige  it  to  “treat[  ]  [the  motion]  as 
one  for  summary  judgment  under  Rule  56”  and  give  all  parties  “a 
reasonable opportunity to present all the material that is pertinent to 
the motion.”  Fed. R. Civ. P. 12(d); see also Chambers, 282 F.3d at 154.   

        In  this  case,  the  District  Court  “considered  converting 
[defendants’]  motion[s],”  but  ultimately  decided  against  it.    Goel, 
2015  WL  5037002,  at  *8  n.5.    Because  neither  Goel’s  deposition 
testimony  nor  his  affidavit  can  properly  be  deemed  integral  to  the 
complaint,  that  decision  was  in  error.    The  appropriate  occasion  to 
consider  these  documents,  which  may  be  relevant  to  the  timeliness 
of  the  RICO  claims,  is  on  summary  judgment,  not  a  motion  to 
dismiss.  Accordingly, the judgment must be vacated and the cause 
remanded.5 




         5  We  leave  the  question  of  SBI’s  immunity  under  the  Foreign  Sovereign 

Immunities  Act,  28  U.S.C.  §  1602  et  seq.—which  was  not  addressed  below  and 
which is far afield from the issue of timeliness—for the District Court to consider 
in the first instance. 




                                           11 
                                                             




                               CONCLUSION 

      In  sum,  we  conclude  that  the  District  Court  erred  by  relying 
on materials outside the pleadings in deciding defendants’ motions 
to dismiss.  We thus VACATE the judgments of August 7, 2015 and 
August 27, 2015 and REMAND for such further proceedings as may 
be appropriate in the circumstances. 




                                    12